Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE

Claims 20-29 of E. Fritz-Langhals et al., US 16/603,329 (Feb. 6, 2018) are pending and have been examined on the merits.  

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s redrafting claims 10-19 as new claims 20-29 in conformance with the previous Office action.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 20-29 are free of the art of record.  The instant claims are directed to the synthesis of a compound of formula I, summarized as follows.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The closest prior art of record is J. Webb et al., US 4,584,392 (1986) (“Webb”) in combination with R. Januszewski et al., 846 Journal of Organometallic Chemistry, 263-268 (2017) (“Januszewski”). 

Webb teaches the preparation of bis(aminoalkyl)disiloxanes.  Webb at col. 1, lines 5-6.  In Example 2, Webb teaches the following reaction.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Webb further teaches that the hydrosilylation proceeds by way of one cyclic silazane of formula IV.  Webb at col. 3, lines 30-35.  Webb differs from the instant claims in that a different product is obtained and a platinum catalyst is employed.  Januszewski teaches that rhodium complexes are useful in hydrosilylation of similar compounds.  Januszewski teaches the following reaction.  Januszewski at page 365, col. 1 (2.3.8. HSiMe2OSiMe2CH2CH2CH2N(SiMe3)2).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Januszewski differs from the instant claims in that Januszewski does not employ the claimed alcohol reactant (R6-OH).  The combination of Webb and Januszewski does not motivate one of ordinary skill to arrive at the claimed method because even assuming that that the Januszewski reaction proceeds by way of the same cyclic intermediate (IV) taught by Webb, the Examiner cannot provide sufficient rational showing that one of ordinary skill could have predicted that employment of claimed alcohol reactant (R6-OH) in the Januszewski reaction would give the claimed products.  MPEP § 2143.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622